USCA4 Appeal: 21-7126      Doc: 16         Filed: 09/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7126


        JAMIEL M. HARGROVE,

                            Petitioner - Appellant,

                     v.

        ISRAEL HAMILTON,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:20-cv-01188-LO-JFA)


        Submitted: August 30, 2022                                  Decided: September 14, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
        Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Jamiel M. Hargrove, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7126      Doc: 16          Filed: 09/14/2022     Pg: 2 of 2




        PER CURIAM:

               Jamiel M. Hargrove seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge issues

        a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017).

               Limiting our review of the record to the issues raised in Hargrove’s informal brief,

        we conclude that Hargrove has not made the requisite showing. See 4th Cir. R. 34(b); see

        also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       DISMISSED




                                                      2